USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 1 of 27



                                                                      [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10308
                          ________________________

                      D.C. Docket Nos. 2:16-cv-08101-CLS,
                           2:97-cr-00377-CLS-RRA-2


JEROME WILLIAMS,

                                                         Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                               (January 13, 2021)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

BRASHER, Circuit Judge:

      This appeal comes to us from a post-judgment challenge to a 1998 federal

sentence. The question on appeal is under what circumstances the legal landscape at
          USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 2 of 27



the time of a defendant’s sentencing can establish, as a matter of historical fact, that

the sentencing court relied on the unconstitutionally vague residual clause of the

Armed Career Criminals Act (“ACCA”) to classify a prior felony as violent and, so,

to increase the defendant’s statutory sentencing range. After the Supreme Court

ruled that the ACCA’s residual clause is unconstitutionally vague and held that its

ruling was retroactive to collateral review, Jerome Williams filed a “Johnson

motion” challenging his sentence for bank robbery. He argued that case law at the

time of his sentencing established that the sentencing court relied on the residual

clause alone to increase his statutory range of sentences and not on one of the

ACCA’s other clauses left unaffected by the Supreme Court’s ruling. The district

court denied this motion, concluding that Williams had not met his burden of proof

to establish that the unconstitutionally vague residual clause affected his sentence.

We affirm.

                                           I.

      In 1998, Williams was convicted of robbing a bank while carrying a firearm.

The ACCA provides a statutory sentencing enhancement for certain previously

convicted felons who use a firearm. 18 U.S.C. § 924(e)(1). To qualify for this

enhancement, a defendant must have committed three previous “violent” felonies as

defined by one of the ACCA’s clauses. The sentencing court found that Williams

had committed the following “violent” felonies: Kentucky first-degree robbery,


                                           2
         USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 3 of 27



Georgia armed robbery, and federal kidnapping. As to the federal kidnapping

conviction, the presentence report recounted that Williams “accosted” a man at a

Kentucky motel, threatened him with a revolver, and demanded a ride to Tennessee.

When they reached Knoxville, the victim leapt from the car and signaled a police

officer, who promptly arrested Williams. Williams was convicted of violating 18

U.S.C. § 1201(a)(1), which provides that a person commits a federal kidnapping

when he “unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or carries

away and holds for ransom or reward or otherwise any person, except in the case of

a minor by the parent thereof,” and “the person is willfully transported in interstate

or foreign commerce.”

      At the sentencing hearing on his bank robbery conviction, Williams did not

object to the application of the ACCA, and the sentencing court never addressed why

any of his previous felonies counted as violent. Applying the ACCA, the sentencing

court sentenced Williams to concurrent terms of 300 months of imprisonment for

bank robbery and 327 months for possession of a firearm by a convicted felon, with

a consecutive term of 60 months for carrying a firearm during and in relation to a

crime of violence.

      After serving about 220 months of his sentence, Williams moved for leave to

file his third motion under 28 U.S.C. § 2255. We granted him leave, and he filed the

motion underlying this appeal. He did not dispute that the two robbery convictions


                                          3
         USCA11 Case: 19-10308        Date Filed: 01/13/2021   Page: 4 of 27



were violent felonies, but he did argue that the sentencing court had improperly

found his federal kidnapping conviction to be a “violent felony” under the “residual

clause” of the ACCA. Because the Supreme Court had held this clause

unconstitutional and had made its ruling retroactive in Johnson v. United States, 576

U.S. 591 (2015), and Welch v. United States, 136 S.Ct. 1257 (2016), respectively,

Williams argued that he was due to be resentenced. Williams did not support his

motion with case-specific evidence that the “residual clause” affected his sentence.

Instead, he argued only that case law at the time of his sentencing established that

more likely than not the sentencing court relied on the residual clause.

      After reviewing the then-existing legal landscape, the district court denied

Williams’s motion. The same judge who had sentenced Williams nearly two decades

ago found that the sentencing record failed to illuminate which clause of the ACCA

he had relied on to qualify the kidnapping conviction as a violent felony. As for the

then-existing legal landscape, the district court concluded it was, at best, unclear

which clause or clauses the sentencing court would have relied on. Instead,

persuasive authority supported a sentence under either or both the residual and

elements clauses. Because Williams did not prove the sentencing court more likely

than not relied on only the residual clause to enhance his sentence, the district court

denied his motion.




                                          4
          USCA11 Case: 19-10308        Date Filed: 01/13/2021    Page: 5 of 27



      We granted Williams a certificate of appealability on the question whether the

district court erred in concluding that he had not made the requisite showing under

Beeman v. United States, 871 F.3d 1215 (11th Cir. 2017), as to his kidnapping

conviction under 18 U.S.C. § 1201. We have jurisdiction to decide this question

under 28 U.S.C. § 1291 and 28 U.S.C. § 2253.

                                           II.

      This appeal raises a mixed question of law and fact. Mixed questions of law

and fact are “questions in which the historical facts are admitted or established, the

rule of law is undisputed, and the issue is whether the facts satisfy the statutory

standard, or to put it another way, whether the rule of law as applied to the

established facts is or is not violated.” Lincoln v. Bd. of Regents of Univ. Sys. of Ga.,

697 F.2d 928, 940 n.15 (11th Cir. 1983) (quoting Pullman-Standard v. Swint, 456

U.S. 273, 289 n.19 (1982)). Our review of a mixed question of law and fact depends

“on whether answering it entails primarily legal or factual work.” U.S. Bank N.A. v.

Village at Lakeridge, LLC, 138 S.Ct. 960, 967 (2018). We apply de novo review

when the question requires a court to “expound on the law, particularly by

amplifying or elaborating on a broad legal standard.” Id. We apply clear error review

when the question requires a court to “marshal and weigh evidence, make credibility

judgments, and otherwise address . . . ‘multifarious, fleeting, special, narrow facts




                                           5
          USCA11 Case: 19-10308        Date Filed: 01/13/2021    Page: 6 of 27



that utterly resist generalization.’” Id. (quoting Pierce v. Underwood, 487 U.S. 552,

561–62 (1988)).

      A district court may resolve a Johnson motion by making a finding of

historical fact that the sentencing court did or did not rely on a specific clause of the

ACCA. See Beeman, 871 F.3d at 1224 n.5 (“What we must determine is a historical

fact: was [the defendant] in 2009 sentenced solely per the residual clause?”); United

States v. Pickett, 916 F.3d 960, 967 (11th Cir. 2019) (vacating and remanding

because “[t]he district court obviously is in a better position than we are to evaluate

what likely happened . . . , especially since we are remanding this case to the very

judge who initially sentenced [the defendant]”). We would review such a finding for

clear error. But because Williams’s Johnson motion relies exclusively on the state

of the law in 1998 and the district court resolved it by reference to legal principles

alone, the issue before this Court is a mixed question of law and fact that entails

primarily legal work. Accordingly, we review this mixed question of law and fact

de novo. Our decision to apply a de novo standard of review under the circumstances

of this case is consistent with authority from other circuits. See Dimott v. United

States, 881 F.3d 232, 236 (1st Cir. 2018) (“We review de novo the district courts’

denials of [the defendants’] habeas petitions” under Johnson.); Golinveaux v. United

States, 915 F.3d 564, 568 (8th Cir. 2019) (“Determining the legal environment

requires a ‘legal conclusion’ about the controlling law at the time of sentencing,”


                                           6
          USCA11 Case: 19-10308       Date Filed: 01/13/2021   Page: 7 of 27



which the court reviews de novo.); United States v. Copeland, 921 F.3d 1233, 1242

(10th Cir. 2019) (“our review of a district court’s denial of a [Section] 2255 Johnson

claim is de novo[,] unless the court conducted an evidentiary hearing from which it

made findings”).

                                           III.

      Before we address the specifics of Williams’s argument, a little background

is necessary. The ACCA defines the kind of crimes that count as a “violent felony”

in three ways. First, a felony may qualify as violent under the elements clause of the

ACCA because it “has as an element the use, attempted use, or threatened use of

physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i). Second,

a felony may qualify as violent under the enumerated-offenses clause of the ACCA

because it is for “burglary, arson, or extortion, [or] involves use of explosives.” Id.

§ 924(e)(2)(B)(ii). Third, a felony may qualify as violent under the residual clause

of the ACCA because it “otherwise involves conduct that presents a serious potential

risk of physical injury to another.” Id.

      The Supreme Court held in Johnson that the residual clause is

unconstitutionally vague such that “imposing an increased sentence under the

residual clause of the Armed Career Criminal Act violates the Constitution's

guarantee of due process.” Johnson, 576 U.S. at 606. But the Court emphasized that

its “decision does not call into question application of the Act to the four enumerated


                                            7
          USCA11 Case: 19-10308        Date Filed: 01/13/2021     Page: 8 of 27



offenses, or the remainder of the Act’s definition of a violent felony.” Id. The

Supreme Court made its decision in Johnson retroactive in Welch, which means the

Court’s decision in Johnson applies even to convictions and sentences that have long

been final. Welch, 136 S.Ct. at 1268.

      Thus, because of Johnson and Welch, Williams has filed a Section 2255

motion that seeks resentencing nearly two decades after his original sentence was

imposed. Everyone agrees that Williams is due to be resentenced if the sentencing

court relied on the residual clause of the ACCA to classify his federal kidnapping

conviction as “violent.” To that end, Williams must establish that the residual clause

“actually adversely affected the sentence he received” because “more likely than

not[] it was use of the residual clause that led to the sentencing court’s enhancement

of his sentence.” Beeman, 871 F.3d at 1221–22. And the sentencing court must have

relied only on the residual clause in qualifying the felony as violent. Id. at 1221.

Williams’s Johnson claim fails “[i]f it is just as likely that the sentencing court relied

on the elements . . . clause, solely or as an alternative basis for the enhancement.”

Id. at 1222. Williams can prove this historical fact through direct evidence, such as

“comments or findings by the sentencing judge,” or circumstantial evidence, such as

“statements in the PSR” or “the law . . . at the time of sentencing.” Id. at 1224 nn.4–

5.




                                            8
         USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 9 of 27



      Williams argues that more likely than not the sentencing court classified his

federal kidnapping conviction as a violent felony under the residual clause. He

makes two main arguments. First, Williams argues that it is unlikely the sentencing

court relied on any other clause. Everyone agrees that the second clause for

enumerated offenses has no application here, and Williams argues that case law at

the time of his sentencing makes it unlikely the sentencing court relied on the

elements clause. Williams argues that, before he was sentenced in 1998, we had held

that a defendant could be convicted of federal “kidnapping by inveiglement” without

using force as long as the defendant “formed the intent to use forcible action, in the

event his deception failed, to complete the kidnapping.” United States v. Boone, 959

F.2d 1550, 1555, 1557 (11th Cir. 1992); see also United States v. Lewis, 115 F.3d

1531, 1535 (11th Cir. 1997) (listing elements of federal kidnapping). And we had

instructed sentencing courts applying the ACCA at the time to look “only to the

statutory definitions of the prior offense, and not to the particular facts underlying

those convictions” to determine whether the elements clause applied. United States

v. Oliver, 20 F.3d 415, 418 n.4 (11th Cir. 1994) (quoting Taylor v. United States,

495 U.S. 575, 600 (1990)). Because we had recognized in Boone that the statutory

definition of federal kidnapping includes kidnapping accomplished by inveiglement

and because we had instructed lower courts to look at the elements of a statute to

determine whether an offense is “violent” under the ACCA’s elements clause,


                                          9
         USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 10 of 27



Williams argues that the sentencing court would have erred under our precedents

had it counted his federal kidnapping conviction as violent under the elements

clause. Second, Williams cites to various courts that, at the time of his sentencing,

had held that federal kidnapping was a violent crime under the ACCA’s residual

clause. E.g., United States v. Phelps, 17 F.3d 1334, 1342 (10th Cir. 1994). Thus, he

suggests that the sentencing court would more likely than not have made the same

decision.

      The government’s response is three-fold. First, it argues that Williams is

reading too much into Boone and Lewis, which concerned jury instructions and a

guilty plea, not sentencing. Second, the government cites persuasive authority to

argue that the sentencing court just as likely used the elements clause to categorize

the federal kidnapping conviction as “violent.” The Second Circuit, for example, had

relied on the elements clause to declare a federal kidnapping conviction to be

“violent,” reasoning it “cannot be questioned” that “the crime of kidnapping involves

the threatened use of physical force against a person and is thus a crime of violence

under this statute.” United States v. Patino, 962 F.2d 263, 267 (2d Cir. 1992). The

government also points out that we had held that federal kidnapping is a crime of

violence under the elements clause of an identically worded Sentencing Guidelines

provision. United States v. Salemi, 26 F.3d 1084, 1087 (11th Cir. 1994). Third, and

in any event, the government argues that Williams has not met his burden of proof


                                         10
         USCA11 Case: 19-10308        Date Filed: 01/13/2021   Page: 11 of 27



merely by showing the elements clause would not likely have justified the sentence;

he must show that the residual clause alone led to the sentencing court’s

enhancement as a matter of historical fact. Case law that merely suggests the

elements clause would not have properly applied in a hypothetical case, the

government argues, is not enough to establish that the residual clause did apply in

this case.

      We agree with the government. Because no case-specific evidence exists to

suggest which clause the sentencing court relied on, the only available evidence is

the state of the law at the time of Williams’s sentencing. But this category of

circumstantial evidence tells us very little.

      In 1998, our most on-point precedent was Salemi. There, we reversed a district

court when it held that federal kidnapping was not a crime of violence under the

elements clause of a sentencing guideline. Salemi, 26 F.3d at 1087. At the time, the

Sentencing Guidelines were “binding on judges” and carried “the force and effect of

laws.” United States v. Booker, 543 U.S. 220, 234 (2005). And the guideline in

Salemi, like the ACCA, provided that a crime would count as violent if it had as “an

element the use, attempted use, or threatened use of physical force.” 26 F.3d at 1087

(quoting U.S.S.G. § 4B1.2)(internal quotations marks omitted). We explained that

the Sentencing Commission had “recognized that kidnapping inherently involves the




                                           11
         USCA11 Case: 19-10308        Date Filed: 01/13/2021    Page: 12 of 27



threat of violence.” Id. And we held that “[k]idnapping is a violent crime” under this

elements clause. Id.

      In response to Salemi, Williams cites Boone and Lewis. These authorities

discuss the statutory elements of federal kidnapping, and they do not include “force”

as one of those elements. But neither Boone nor Lewis affirmed a conviction for

nonforcible kidnapping or categorized federal kidnapping for sentencing purposes.

In Boone, the defendant was convicted of kidnapping when he tricked his victim into

crossing state lines “to murder and rob him.” 959 F.2d at 1556. The trial judge had

instructed the jury that tricking someone to cross “state lines is … in and of itself

conduct proscribed by the federal kidnapping statute.” Id. at 1555. We reversed. We

held that “a kidnapping by inveiglement requires the alleged kidnapper to have

formed the intent to use forcible action” to carry out the kidnapping. Id. at 1557. In

Lewis, we affirmed a guilty plea for federal kidnapping where the defendant “beat

[the victim] into unconsciousness.” 115 F.3d at 1533. Even though the defendant

said that he did not intend to take his victim across state lines, we held his plea to be

knowing and voluntary. Id. at 1535-36.

      Based on these precedents and the equally ambiguous precedents from our

sister circuits, we cannot say that the sentencing judge did not rely in part on the

elements clause when he sentenced Williams. A sentencing judge looking at the

legal landscape in 1998 could have thought that he would be reversed like the


                                           12
          USCA11 Case: 19-10308      Date Filed: 01/13/2021    Page: 13 of 27



sentencing judge in Salemi if he held that federal kidnapping did not satisfy the

ACCA’s identical elements clause. Or he could have treated the issue as one of first

impression, held that there was no force element to a federal kidnapping, and relied

exclusively on the residual clause. Had a hypothetical sentencing court confronted

this question in the 1990s, we cannot say how it would have answered it. Thus, it is

doubly difficult for us to conclude that the particular sentencing court in Williams’s

case—as a matter of historical fact—answered it by not applying the elements

clause.

      We previously faced a similarly uncertain legal landscape in Pickett, where

the defendant argued that his felony offense qualified under the residual clause and

it was “uncertain at best” whether it also qualified under the elements clause. 916

F.3d at 964. We held that such a motion fails if it was “just as likely that the

sentencing court relied on the elements or enumerated offenses clause, solely or as

an alternative basis for the enhancement.” Id. at 963 (quoting Beeman, 871 F.3d at

1222). Even if the residual clause were the “most obvious clause under which the

convictions qualified,” it “does not necessarily mean even by implication that the

elements clause could not also have been relied on.” Id. at 965.

      In Pickett, the defendant relied on two opinions from this Court, neither of

which was binding. The first was an unpublished table decision stating that the

offense at issue “did not categorically satisfy the elements clause.” Id. (citing United


                                          13
         USCA11 Case: 19-10308        Date Filed: 01/13/2021     Page: 14 of 27



States v. Rozier, 37 F. App’x 499 (11th Cir. 2002)). The second was an unpublished

opinion holding that the offense at issue was not always a violent felony—based

only on another circuit’s holding that the offense did not always satisfy the elements

clause. Id. (citing United States v. Wright, 181 F. App’x 914 (11th Cir. 2006)). We

explained that, legally, “[n]othing in this collection of cases amounts to binding

precedent” and that, practically, it was doubtful the district court even saw the table

decision. Id. The government in turn relied on dicta from this Court that an offense

was a crime of violence under an analogous elements clause in the Sentencing

Guidelines. Id. at 965–66. After reviewing these decisions, we found they offered a

“very weak circumstantial read” of the sentencing judge’s thoughts, and we were

“unable to conclude that it is more likely than not that the district court relied only on

the residual clause.” Id. at 966. “[A]bsent clear precedent showing that the court

could only have used one clause or another,” merely persuasive authority on the state

of the law is insufficient to determine the sentencing court’s reasoning. Id. at 964.

      The legal landscape here is as uncertain as it was in Pickett. As in Pickett, we

conclude that, “[f]aced with this uncertain precedential landscape,” the sentencing

court “likely would have quickly determined” that Williams’s federal kidnapping

conviction “qualified under the residual clause.” Id. at 966. “[B]ut we do not know

what else it might have thought.” Id. These authorities do not establish “either what

the court thought about the elements clause—or even whether the court thought


                                           14
         USCA11 Case: 19-10308         Date Filed: 01/13/2021     Page: 15 of 27



about it at all.” Id. Of course, “[w]ith the residual clause plainly available, the district

court would not have needed to consider the elements clause.” Id. But that is beside

the point. As a matter of historical fact, “we genuinely do not know what actually

happened.” Id.

       The otherwise smooth application of Pickett to this case does have one

wrinkle. Unlike in Pickett, Williams argues that if the sentencing court had relied on

the elements clause, it would have been an error under binding precedents from this

Court, namely our view of the federal kidnapping statute and our categorical

approach to the elements clause. Our dissenting colleague agrees with Williams. He

says that Pickett is “easily distinguishable” because here “Supreme Court and

Eleventh Circuit precedent required the use of the categorical approach under the

elements clause of the ACCA (Taylor and Oliver), and Eleventh Circuit precedent

held that federal kidnapping could be accomplished without the use, attempted use,

or threatened use of physical force (Boone and Lewis).” Dissenting Op. at 24.

       We are unpersuaded that our 1990s case law meaningfully distinguishes this

case from Pickett. This is so for two reasons.

       First, Williams and our dissenting colleague too quickly discount our decision

in Salemi, in which we held that federal kidnapping was violent under the elements

clause of an identically worded sentencing guideline. By clouding our case law on

this point, Salemi greatly diminishes the relevance of Boone and Lewis. To be


                                            15
         USCA11 Case: 19-10308       Date Filed: 01/13/2021   Page: 16 of 27



certain, Salemi is distinguishable because it concerned a sentencing guideline, not a

statute. It is possible—maybe even highly likely—that we would hold today that

federal kidnapping does not satisfy the elements clause of the ACCA. See United

States v. Gillis, 938 F.3d 1181, 1210 (11th Cir. 2019) (holding, as a matter of first

impression, that federal kidnapping is not a crime of violence under 18 U.S.C. §

373(a)). But we had not decided this issue in 1998. And the question before us now

is not how a hypothetical sentencing court should have ruled on a question that was

never presented. The question under Pickett is what the sentencing court could have

done, as a matter of historical fact, when it sentenced Williams. And, in part because

of Salemi, case law provides no satisfactory answer in Williams’s favor.

      Second, because Williams and our dissenting colleague’s approach requires

carefully parsing circa-1998 precedents, it necessarily sheds too little light on the

historical question at issue here. Absent authority that would have compelled a

particular result in 1998, Williams cannot meet his burden of proof through case law

alone. The question for us is, as a matter of historical fact, on which clause did the

sentencing court hang Williams’s sentence? Because there is no clear precedent on

point, we believe the answer is simple, if unsatisfying: we do not know. The

sentencing court in 1998 had read an unobjected-to presentence report that described

a violent kidnapping at gunpoint, no one objected to the application of the ACCA at

the time, and there were authorities from this Court and others that supported the


                                         16
         USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 17 of 27



notion that kidnapping is an inherently violent offense. Against this backdrop, we

would merely be guessing if we were to say that the sentencing court had relied on

the residual clause alone.

      Williams argues that this result is unfair and arbitrary, but we disagree. Our

case law in this area “reflects longstanding and fundamental interests in finality.”

Beeman, 871 F.3d at 1223. Williams has raised a very particular kind of claim—a

retroactive claim about an unconstitutionally vague sentencing enhancement. At his

sentencing two decades ago, Williams could have raised a constitutional claim or

litigated the statutory issue of whether the elements clause could justify the

enhancement. But, only now, after more than eighteen years, has Williams

challenged whether his kidnapping conviction counts as a violent felony. For

Williams’s collateral attack to succeed, he needs to establish that the sentencing

court committed a specific kind of error, a retroactive constitutional one. It is not

enough that the sentencing court might have committed a statutory error—the

application of the elements clause in a case that did not warrant it—because that

error would not be retroactive on collateral review.

      Williams also argues that, in requiring him to come forward with “clear

precedent showing that the court could only have used one clause or another,”

Pickett, 916 F.3d at 964, we are applying something higher than a more-likely-than-

not standard. Again, we disagree. The root problem here is that Williams is relying


                                         17
         USCA11 Case: 19-10308        Date Filed: 01/13/2021     Page: 18 of 27



on circumstantial evidence which, when unclear, has little to no bearing on the

ultimate issue. As a hypothetical, imagine a jury trying to determine who was at fault

in a car accident. As in this case, the sole evidence is circumstantial—a local

business’s security footage, focused not on the intersection where the accident

occurred, but on the street a few yards away. If the footage shows the traffic suddenly

stop shortly before the time of the accident, the jury might be persuaded that the cars

had stopped at a red light that the offending car ran, causing the accident. If the

footage shows an empty street or stalled rush hour traffic, the circumstantial

evidence does not tell the factfinder much about the disputed issue at all. The law at

the time of Williams’s sentencing is more like these latter examples than the former.

Because the authorities that Williams cites are not clear, they fail to shed light on

what the sentencing court did as a matter of historical fact.

      We have held that “[i]t is no more arbitrary to have a movant lose in a

[Section] 2255 proceeding because of a silent record than to have the [g]overnment

lose because of one.” Beeman, 871 F.3d at 1224. When a case turns on an issue of

historical fact, the available evidence, whether traffic footage or the legal landscape

of yesteryear, must satisfy the burden of proof on the disputed issue. If the evidence

is silent or in equipoise, then the party with the burden fails. So it is here.

                                           IV.




                                           18
       USCA11 Case: 19-10308        Date Filed: 01/13/2021   Page: 19 of 27



     Because the district court did not err in denying Williams’s motion, the district

court’s judgment is AFFIRMED.




                                        19
         USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 20 of 27



JORDAN, Circuit Judge, dissenting:

      I agree with my colleagues in the majority—and with the Eighth and Tenth

Circuits—that de novo review is appropriate because we, like the district court, are

only reviewing the legal landscape in 1998 to determine whether the residual clause

was used to classify Mr. Williams’ federal kidnapping conviction as a violent felony

under the ACCA, 18 U.S.C. § 924(e). See Golinveaux v. United States, 915 F.3d

564, 568 (8th Cir. 2019); United States v. Driscoll, 892 F.3d 1127, 1132–33 (10th

Cir. 2017). But that plenary review leads me to a different conclusion—that Mr.

Williams has proven, by a preponderance of the evidence, that the district court

enhanced his sentence in reliance only on the ACCA’s residual clause. With respect,

therefore, I dissent.

                                         I

      Mr. Williams was convicted in 1998 of, among other crimes, possession of a

firearm by a convicted felon. At his sentencing, the district court found that Mr.

Williams had previously committed three violent felonies as defined in the ACCA,

and therefore enhanced his sentence. See 18 U.S.C. § 924(e).

      One of those prior felonies was federal kidnapping, in violation of 18 U.S.C.

§ 1201(a)(1). The presentence investigation report was silent as to which ACCA

clause made the federal kidnapping conviction a violent felony. At sentencing,




                                        20
         USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 21 of 27



neither the parties nor the district court discussed or identified the ACCA clause

under which federal kidnapping constituted a violent felony.

      After Mr. Williams was sentenced, the Supreme Court struck down the

ACCA’s residual clause in Johnson v. United States, 576 U.S. 591 (2015), and later

made that ruling retroactive in Welch v. United States, 136 S. Ct. 1257 (2016). So,

if Mr. Williams can establish that the district court classified his federal kidnapping

conviction as a violent felony under only the ACCA’s unconstitutional residual

clause, he can have his sentence vacated and be resentenced. See 28 U.S.C. § 2255.

                                         II

      For Mr. Williams to succeed, he must show, by a preponderance of evidence,

that the district court relied only on the ACCA’s residual clause with respect to his

federal kidnapping conviction. See Beeman v. United States, 871 F.3d 1215, 1221–

22 (11th Cir. 2017). The preponderance of evidence standard does not require Mr.

Williams to make that showing to a high degree of certainty. Instead, “the

preponderance-of-the-evidence standard results in a roughly equal allocation of the

risk of error between litigants.” Grogan v. Garner, 498 U.S. 279, 286 (1991).

Accordingly, Mr. Williams meets his evidentiary burden so long as the evidence

“tip[s] the scales just one little bit in [his] favor.” Blossom v. CSX Transp., Inc., 13

F.3d 1477, 1479 (11th Cir. 1994).




                                          21
          USCA11 Case: 19-10308      Date Filed: 01/13/2021    Page: 22 of 27



      To meet that burden, Mr. Williams can rely on direct evidence. Or he can rely

on circumstantial evidence, such as the legal landscape at the time of sentencing. See

Beeman, 871 F.3d at 1224 nn.4–5. Circumstantial evidence is “[e]vidence based on

inference.” Black’s Law Dictionary 698 (11th ed. 2019). See also United States v.

Henderson, 693 F.2d 1028, 1031 (11th Cir. 1982). The tests for the sufficiency of

direct and circumstantial evidence are identical. See United States v. Doe, 661 F.3d

550, 560 (11th Cir. 2011).

                                        III

      Because the record in Mr. Williams’ criminal case does not indicate which of

the ACCA’s clauses the district court relied on to classify his federal kidnapping

conviction as a violent felony, the parties and the majority properly focus on the

legal landscape at the time of his sentencing. Based on that legal landscape, I believe

that it is more likely than not that the district court relied only on the ACCA’s

residual clause to classify Mr. Williams’ federal kidnapping conviction as a violent

felony.

      At the time of Mr. Williams’ 1998 sentencing, we (and the Supreme Court)

had instructed district courts to employ a categorical approach to determine whether

an offense constituted a violent felony under the ACCA’s elements clause, i.e., by

“looking only to the statutory definitions of the prior offense.” United States v.

Oliver, 20 F.3d 415, 418 (11th Cir. 1994) (quoting Taylor v. United States, 495 U.S.


                                          22
         USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 23 of 27



575 (1990)). See also United States v. Gonzalez-Lopez, 911 F.2d 542, 546 (11th Cir.

1990). As a result, for federal kidnapping to constitute a violent felony under the

ACCA’s elements clause, its statutory elements must have required the use,

attempted use, or threatened use of physical force. See 18 U.S.C. § 924(e)(2)(B)(i).

      We had also ruled by 1998 that federal kidnapping did not require the use,

attempted use, or threatened use of physical force. For example, in United States v.

Boone, 959 F.2d 1550, 1555 (11th Cir. 1992), we held that federal kidnapping could

be accomplished through inveiglement (i.e., seduction) or decoy given the text of 18

U.S.C. § 1201(a)(1).

      The majority argues that in Boone we held that “a kidnapping by inveiglement

requires the alleged kidnapper to have formed the intent to use forcible action.”

Boone 959 F.2d at 1558. But the suggestion that Boone is unclear as it relates to an

elements clause analysis fails for two reasons. First, the “force” discussed in Boone

can be either psychological or physical, see id., while the ACCA’s elements clause

requires that physical force be an essential element of the predicate offense. Second,

what we held in Boone was that kidnapping by inveiglement or deception requires

the kidnapper to have subjectively intended to employ force (psychological or

physical) if the inveiglement or deception were to fail. See id. at 1555–58. Logically,

the victim need not be aware of the kidnapper’s subjective intent to employ force if

the victim were to discover that he is being inveigled or deceived. See id. at 1556. In


                                          23
         USCA11 Case: 19-10308       Date Filed: 01/13/2021    Page: 24 of 27



short, Boone establishes that federal kidnapping does not require the use, attempted

use, or threatened use of physical force.

      Additionally, in United States v. Lewis, 115 F.3d 1531, 1535 (11th Cir. 1997),

we identified the elements of federal kidnapping under § 1201(a)(1) without any

reference to physical force. The majority notes that in Lewis the defendant used

physical force against the victim to effect the kidnapping. But, as everyone agrees,

in 1998 courts were required to use the categorical approach to determine whether

an offense constituted a violent felony under the ACCA’s elements clause. Thus,

what is relevant about Lewis is its statement on the elements of federal kidnapping.

Indeed, it would have been reversible error for the Lewis panel (or for this court in

any other case) to have relied on the underlying offense conduct when employing

the categorical approach.

      In the Eleventh Circuit, therefore, a district court in 1998 could not have

properly used the ACCA’s elements clause to classify federal kidnapping as a violent

felony. After all, district courts are “presumed to know the law and apply it in making

their decisions.” Walden v. Arizona, 497 U.S. 639, 653 (1990). Accord United States

v. $242,484.00, 389 F.3d 1149, 1155 (11th Cir. 2004) (en banc) (noting the

“presumption that a judge knows and correctly applied the law”). Stated differently,

a district court in the Eleventh Circuit in 1998 could only have used the ACCA’s

residual clause to characterize federal kidnapping as a violent felony. Indeed, before


                                            24
         USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 25 of 27



1998 the Ninth and Tenth Circuits had applied the categorical approach and ruled

that similar state kidnapping statutes—statutes which permitted kidnapping to be

carried out without force—constituted violent felonies only under the ACCA’s

residual clause. See United States v. Sherbondy, 865 F.2d 996, 1009 (9th Cir. 1988);

United States v. Phelps, 17 F.3d 1334, 1342 (10th Cir. 1994).

      To recap, as things stood in 1998, Supreme Court and Eleventh Circuit

precedent required the use of the categorical approach under the elements clause of

the ACCA (Taylor and Oliver), and Eleventh Circuit precedent held that federal

kidnapping could be accomplished without the use, attempted use, or threatened use

of physical force (Boone and Lewis). Those cases render United States v. Pickett,

916 F.3d 960, 965–66 (11th Cir. 2019), where the relevant legal landscape was void

of binding precedent, easily distinguishable.

                                         IV

      The majority reasons that United States v. Salemi, 26 F.3d 1084, 1087 (11th

Cir. 1994), which held that federal kidnapping was a violent crime under U.S.S.G.

§ 4B1.2, “diminished the relevance of Boone.” I disagree for a couple of reasons.

      First, Salemi relied on Application Note 2 to § 4B1.2, which “include[d]

kidnapping in its listing of crimes that are crimes of violence.” Salemi, 26 F.3d at

1087. Salemi seems to have been correctly decided given that commentary in the

Sentencing Guidelines Manual that “interprets or explains a guideline is


                                         25
         USCA11 Case: 19-10308        Date Filed: 01/13/2021     Page: 26 of 27



authoritative unless it violates the Constitution or a federal statute, or is inconsistent

with, or a plainly erroneous reading of, that guideline.” Stinson v. United States, 508

U.S. 36, 38 (1993). But there is (and was) no such binding commentary to the

ACCA’s elements clause. Salemi, therefore, cannot cast doubt on Boone.

      Second, Salemi—a guideline decision—could not overrule Boone, an earlier

opinion explaining how federal kidnapping could be accomplished without the use,

attempted use, or threatened use of force. See United States v. Steele, 147 F.3d 1316,

1318 (11th Cir. 1998) (en banc) (explaining the prior panel precedent rule). And to

the extent that Salemi may have caused some confusion, Lewis later confirmed that

federal kidnapping did not have as an element the use, attempted use, or threatened

use of force. Boone and Lewis were binding precedent in 1998 and remained more

relevant to an elements clause analysis than Salemi.

      In my view, it is more likely than not that the district court relied only on the

residual clause in Mr. Williams’ case to conclude that federal kidnapping was a

violent felony under the ACCA. Given the legal landscape in 1998, that is an easier

inference to make than the alternatives—that the district court (i) did not apply the

categorical approach (contrary to Supreme Court and Eleventh Circuit precedent);

(ii) found that the use, attempted use, or threatened use of physical force was an

essential statutory element of federal kidnapping (contrary to Eleventh Circuit




                                           26
         USCA11 Case: 19-10308      Date Filed: 01/13/2021   Page: 27 of 27



precedent); or (iii) otherwise erred in applying, or failing to apply, existing law

(contrary to the presumption that district courts know and follow the law).

                                         V

      Under de novo review, I conclude that the legal landscape in 1998 tips the

scales in favor of Mr. Williams. And given the preponderance of evidence standard,

that is all that is required. I would reverse and remand for Mr. Williams to be

resentenced without the ACCA enhancement.




                                         27